COXE, Circuit Judge.
The question presented is an interesting one and is not free from doubt, but we are inclined to the opinion that the construction of the law adopted by the District Judges gives effect both to the provisions of the act of 1906 and to the law as it existed prior thereto, without interfering improperly with the rights of applicants for citizenship. It puts all aliens upon a par as to the time in which their declaration is to be made. A declaration made prior to the act of 1906 is valid, no matter how long prior thereto it may have been made, but after the date of the passage of that act the person who made the declaration has no superior rights to one who declares thereafter. In both cases action must be taken within seven years. It seems to us that this is what Congress intended. In effect the act says to the alien who has made his declaration prior to 1906:
“Your declaration is in all respects valid, but if you wish to become a citizen you cannot delay your application for a period of over seven years from tbe passage of the act.”
The cases sustaining this view are In re Wehrli (D. C) 157 Fed. 938, In re Goldstein (D. C.) 211 Fed. 163. The opposing view is clearly stated by Judge Orr in Eichhorst v Lindsey (D. C.) 209 Fed. 708, and by Judge Maxey in Re Anderson (D. C.) 214 Fed. 662.
We think the decision of the District Court should be affirmed.